Citation Nr: 1012977	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II and, if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to 
January 1967.
In a rating decision dated in May 2006, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
Veteran's claim for service connection for diabetes 
mellitus, type II, as a result of exposure to herbicides.  
He was notified of this determination and of his right to 
appeal by a letter dated the same month, but a timely appeal 
was not received.  In a September 2006 rating action, the RO 
confirmed and continued the previous denial of service 
connection.  In June 2007, the Veteran sought to reopen this 
claim.  By rating action dated in January 2008, the RO 
concluded that new and material evidence had been submitted 
to reopen the claim, however, the Veteran's claim for 
service connection for diabetes mellitus, type II, remained 
denied.  He filed a timely appeal to the Board of Veterans' 
Appeals (Board).

Despite the determination reached by the RO with respect to 
the claim, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of 
a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).


FINDINGS OF FACT

1.  Entitlement to service connection for diabetes mellitus, 
type II was last denied in an unappealed rating decision 
issued in September 2006.

2.  The subsequently received evidence that is not 
cumulative or redundant of the evidence previously of record 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for diabetes mellitus, type 
II, and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran has a current diagnosis of diabetes 
mellitus, type II.

4.  The Veteran served in Vietnam and is presumed to have 
been exposed to an herbicide agent.


CONCLUSIONS OF LAW

1.  The RO's decision of September 2006, which denied 
service connection for diabetes mellitus, type II, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The evidence received since the September 2006 
determination is new and material, and the appellant's claim 
for service connection for diabetes mellitus, type II is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
& Supp. 2008)) redefined VA's duty to assist the appellant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination with respect 
to whether new and material evidence has been submitted, and 
on the issue of entitlement to service connection for 
diabetes mellitus, type II, no further discussion of VCAA 
compliance is necessary.




Legal Criteria

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); Barnett, supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369, 371 (1999) (per curium) (holding that the "presumption 
of credibility" doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran's claim for 
service connection for a diabetes mellitus, type II, was 
last previously denied in a September 2006 rating action.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, 
the additional evidence submitted since that determination.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2009).

Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently 
diagnosed disability and service must otherwise be 
established.  See Brock v. Brown, 10 Vet. App. at 162.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).
New and Material Evidence

The RO last denied the Veteran's claim for service 
connection for diabetes mellitus, type II, in September 2006 
on the basis that the evidence failed to establish that the 
Veteran had been exposed to Agent Orange by serving in or 
visiting Vietnam.  He did not appeal that decision and it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence of record at the time of the September 2006 
determination consisted of the service treatment records, 
service personnel records, private treatment reports, 
written statements from the Veteran, and a "buddy 
statement."  The service treatment records, service 
personnel records, and private treatment reports are 
negative for evidence that the Veteran served in Vietnam or 
was exposed to herbicides.   The Veteran claimed that he 
briefly stopped in Vietnam on a temporary duty (TDY) 
assignment when his aircraft landed there en route to 
Bangkok, Thailand from Yokota Air Force Base, Japan.  In 
support of his claim, the Veteran submitted a statement from 
a fellow servicemember who stated that he accompanied the 
Veteran on the TDY assignment and that the aircraft 
transporting them did indeed stop in Vietnam. 

The evidence received since the September 2006 decision 
consists of additional private treatment reports, VA 
treatment reports, additional statements from the Veteran, 
and several "buddy statements."  This additional evidence 
creates a clearer picture of the circumstances that 
substantiate the Veteran's claim.  See Hodge, supra.    

Thus, upon review of the evidence and resolving all doubt in 
the Veteran's favor, the Board finds that the evidence 
relates to a previously unestablished fact, that is, 
possible Agent Orange exposure as a result of service in 
Vietnam by the Veteran.  Further, the additional evidence 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for diabetes 
mellitus, type II.  Thus, the Board finds that the evidence 
is sufficiently new and material to reopen the claim.  


Service Connection

The Veteran contends that he is entitled to service 
connection on a presumptive basis as a result of herbicide 
exposure during service in the Republic of Vietnam.

After reviewing the record and resolving all doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for diabetes mellitus, type II.  

The Board notes that the Veteran has been diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
The private treatment reports of record indicate that the 
Veteran has been diagnosed and treated for diabetes 
mellitus, type II, since at least August 2001.

Further, the record shows that the Veteran served in the 
Republic of Vietnam during the Vietnam era.  The Veteran 
claims that he briefly stopped in Vietnam on a TDY 
assignment when his aircraft landed there to refuel and have 
an instrument replaced en route to Bangkok, Thailand from 
Yokota Air Force Base, Japan.  He said that he was given 
permission to disembark the aircraft to purchase items at 
the base operations building.  Several buddy statements 
substantiate that the Veteran went on a TDY assignment to 
Bangkok, Thailand in early 1965.  One fellow servicemember 
indicated that he had accompanied the Veteran on the TDY 
assignment and that the aircraft transporting them did 
indeed land in Saigon en route to Thailand, although he did 
not recall whether anyone got off the plane during the stop.  
Other servicemembers stated that upon his return, the 
Veteran spoke of stopping at a military airfield in Saigon, 
Vietnam to unload equipment or refuel, eat lunch, and use 
the restroom.  

In summary, giving the Veteran the benefit of the doubt, the 
Board finds that the evidence indicates that in addition to 
having a current diagnosis of diabetes mellitus, type II, he 
had active service in the Republic of Vietnam during the 
Vietnam era.  Thus, as there is no affirmative evidence to 
the contrary, he is presumed to have been exposed to an 
herbicide agent during such service.  Accordingly, the 
Veteran is entitled to service connection for diabetes 
mellitus, type II, on a presumptive basis. 
ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus, type II, is 
reopened.

Service connection for diabetes mellitus, type II, is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


